DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/24/2022 has been entered.  Claims 1, 3-18 and 21 have been amended; claim 2 has been cancelled (claims 19-20 and 22 were canceled in a previous amendment); and no new claims have been added.  Claims 1, 3-18 and 21 remain.  The objection to the specification is withdrawn based on Applicant' s amendment to the title.  The objections to claims 1, 3-18 and 21 are withdrawn based on Applicant’s amendments to those claims.
Examiner' s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was discussed in a telephone interview with Noah K Flaks (Attorney Reg. No. 69541) on 08/16/2022. 
The application has been amended to cancel claim 21 as follows:
Claim 1 (Previously Presented): A method of operating a communications device in a wireless communications system that supports a random access procedure, the method comprising: 
receiving, from an infrastructure equipment of the wireless communications system, a scheduling message comprising an indication of allocated radio resources to be used for a random access procedure message for the random access procedure; 
selecting a transport block size (TBS) from a plurality of permitted TBS values for the transmission of the random access procedure message, wherein each permitted TBS value of the plurality of permitted TBS values is associated with a repetition number, and the repetition number is a maximum number of times that the random access procedure message can be transmitted in the allocated radio resources for the each permitted TBS value of the plurality of permitted TBS values; 
determining whether the selected TBS is lower than a maximum TBS of the plurality of permitted TBS values; and 
in a case that the determining indicates the selected TBS is lower than the maximum TBS: 
	selecting, based on an identifier of the communications device, a starting transmission time for starting transmission of the random access procedure message from a set of one or more permitted starting transmission times associated with the selected TBS; and 			transmitting the random access procedure message to the infrastructure equipment in the allocated radio resources using the selected TBS, the repetition number associated with the selected TBS, and the selected starting transmission time.

Claim 2 (Canceled).

Claim 3 (Previously Presented): The method according to Claim 1, wherein the selecting the starting transmission time is performed by randomly selecting the starting transmission time form the set of one or more permitted starting transmission times.

Claim 4 (Previously Presented): The method according to Claim 1, wherein the selecting the starting transmission time is performed by selecting a default starting transmission time from the set of one or more permitted starting transmission times.

Claim 5 (Previously Presented): The method according to Claim 4, further comprising: 	receiving, from the infrastructure equipment, an indication that the communications device is permitted to select the default starting transmission time or any one of the starting transmission times other than the default starting transmission time from the set of permitted starting transmission times; and 
selecting the default starting transmission time or any one of the starting transmission times other than the default starting transmission time.

Claim 6 (Previously Presented):  The method according to Claim 1, further comprising receiving, from the infrastructure equipment, an indication that the random access procedure message should be retransmitted.

Claim 7 (Previously Presented): The method according to Claim 6, further comprising: 	receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for retransmission of the random access procedure message, the second set of radio resources being allocated by the infrastructure equipment based on the selected TBS for the transmission of the random access procedure message; and 
retransmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the repetition number associated with the selected TBS, and the selected starting transmission time.

Claim 8 (Previously Presented): The method according to Claim 6, further comprising: 	receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for retransmission of the random access procedure message, the second set of radio resources being large enough for the random access procedure message to be transmitted using the maximum TBS; 
receiving an indication that the repetition number that should be used for the retransmission of the random access procedure message should be a repetition number associated with the maximum TBS; and 
retransmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the repetition number associated with the selected TBS, and the selected starting transmission time.

Claim 9 (Previously Presented):  The method according to Claim 6, further comprising: 	receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for retransmission of the random access procedure message, the second set of radio resources being large enough for the random access procedure message to be transmitted using the maximum TBS; 
receiving an indication of a repetition number that should be used for the retransmission of the random access procedure message; and 
retransmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the indicated repetition number, and the selected starting transmission time.

Claim 10 (Previously Presented): The method according to Claim 6, further comprising: 	receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for retransmission of the random access procedure message, the second set of radio resources being large enough for the random access procedure message to be transmitted using the selected TBS; 
receiving an indication of a repetition number that should be used for the retransmission of the random access procedure message; and 
retransmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the indicated repetition number, and the selected starting transmission time.

Claim 11 (Previously Presented): The method according to Claim 6, further comprising: 	receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for retransmission of the random access procedure message; 
receiving an indication that the maximum TBS should be used for the retransmission of the random access procedure message; and 
retransmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the repetition number associated with the selected TBS, and the selected starting transmission time.

Claim 12 (Previously Presented): The method according to Claim 6, further comprising: 	receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for retransmission of the random access procedure message; 
receiving an indication that the maximum TBS should be used for the retransmission of the random access procedure message; 
receiving an indication of a repetition number that should be used for the retransmission of the random access procedure message; 
applying a scaling factor to the indicated repetition number to generate a scaled repetition number, the scaling factor having been applied to the repetition number associated with the selected TBS for the initial transmission of the random access procedure message; and 	retransmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the scaled repetition number, and the selected starting transmission time.

Claim 13 (Previously Presented): The method according to Claim 6, further comprising: 	receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for retransmission of the random access procedure message; 
receiving an indication that the selected TBS should be used for the retransmission of the random access procedure message; and 
retransmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the repetition number associated with the selected TBS, and the selected starting transmission time.

Claim 14 (Previously Presented):  The method according to Claim 6, further comprising: 	receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for retransmission of the random access procedure message; 
receiving, from the infrastructure equipment, an indication that the communications should retransmit the random access procedure message using a different starting transmission time from the selected starting transmission time; and 
retransmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the repetition number associated with the selected TBS, and a starting transmission time from the set of one or more permitted starting transmission times associated with the selected TBS other than the selected starting transmission time for the transmission of the random access procedure message.

Claim 15 (Previously Presented): The method according to Claim 6, further comprising: 	receiving, from the infrastructure equipment, an allocation of a second set of radio resources to be used for retransmission of the random access procedure message; 
generating a random number; 
comparing the random number with a probability threshold; and
retransmitting the random access procedure message to the infrastructure equipment in the second set of radio resources using the selected TBS, the repetition number associated with the selected TBS, and, dependent on the comparison, a starting transmission time from the set of one or more permitted starting transmission times associated with the selected TBS other than the selected starting transmission time.

Claim 16 (Previously Presented): The method according to Claim 15, wherein the probability threshold is predetermined and known to the communications device.

Claim 17 (Previously Presented): The method according to Claim 15, wherein the probability threshold is indicated to the communications device by the infrastructure equipment along with the allocation of the second set of radio resources.

Claim 18 (Previously Presented): A communications device operating in a wireless communications system that supports a random access procedure, the wireless communications system including an infrastructure equipment, the communications device comprising: 
transceiver circuitry; and 
controller circuitry configured in combination with the transceiver circuitry to: 
	receive, from the infrastructure equipment, a scheduling message comprising an indication of allocated radio resources to be used for a random access procedure message for the random access procedure; 
	select a transport block size (TBS) from a plurality of permitted TBS values for the transmission of the random access procedure message, wherein each permitted TBS value of the plurality of permitted TBS values is associated with a repetition number, and the repetition number is a maximum number of times that the random access procedure message can be transmitted in the allocated radio resources for the each permitted TBS value of the plurality of permitted TBS values; 
	determine whether the selected TBS is lower than a maximum TBS of the plurality of permitted TBS values; and 
		in a case that the controller circuitry determines that the selected TBS is lower than the maximum TBS: 
		select, based on an identifier of the communications device, a starting transmission time for starting transmission of the random access procedure message from a set of one or more permitted starting transmission times associated with the selected TBS; and 				transmit the random access procedure message to the infrastructure equipment in the allocated radio resources using the selected TBS, the repetition number associated with the selected TBS, and the selected starting transmission time.

Claims 19-20 (Canceled).

Claim 21 (Canceled)

Claim 22 (Canceled).
Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and communications device for communicating with a selected transport block size.
Applicant’s independent claim 1, recites, inter alia, a method of operating a communications device in a wireless communications system that supports a random access procedure as defined in the specification (see FIG. 13 and paragraphs [0067] and [0083] of Applicant’s published application) including “selecting a transport block size (TBS) from a plurality of permitted TBS values for the transmission of the random access procedure message, wherein each permitted TBS value of the plurality of permitted TBS values is associated with a repetition number, and the repetition number is a maximum number of times that the random access procedure message can be transmitted in the allocated radio resources for the each permitted TBS value of the plurality of permitted TBS values; determining whether the selected TBS is lower than a maximum TBS of the plurality of permitted TBS values; and in a case that the determining indicates the selected TBS is lower than the maximum TBS: selecting, based on an identifier of the communications device, a starting transmission time for starting transmission of the random access procedure message from a set of one or more permitted starting transmission times associated with the selected TBS.”  With the quoted limitations, Applicant’s independent claim 1 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Independent claim 18, containing similar limitations, is allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1 and 3-18 (renumbered as claims 1-17) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413